 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   EMERSON LESLIE,
                                                            Case No.: 2:19-cv-01206-RFB-NJK
12          Plaintiff(s),
                                                                          ORDER
13   v.
14   GENEVIEVE CRAGGS, et al.,
15          Defendant(s).
16         Plaintiff initiated this case while in custody through the filing of an application to proceed
17 in forma pauperis and a proposed complaint. See Docket Nos. 1, 1-1. The Court takes judicial
18 notice of the state’s inmate records, which show that Plaintiff is no longer at Southern Desert
19 Correctional Center. See, e.g., Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998-999 (9th Cir.
20 2010) (courts may take judicial notice of information on government websites). In light of that
21 information, Plaintiff must promptly update his mailing address with the Court. See Local Rule
22 IA 3-1. Plaintiff must file a notice of updated address by February 18, 2020. FAILURE TO
23 COMPLY WITH THIS ORDER MAY RESULT IN THE DISMISSAL OF THIS CASE.
24         IT IS SO ORDERED.
25         Dated: January 24, 2020
26                                                               ______________________________
                                                                 Nancy J. Koppe
27                                                               United States Magistrate Judge
28

                                                     1
